DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “only one side of the second portion [of the bottom plate]… fixedly connected to the inner side of the side wall” [Claim 1 line 12] must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1, 3-11, and 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis (US 1597065 A).
Regarding claims 1, 8-11, and 13-20, Davis teaches a berry comprising a box body (see Fig. 7), comprising a cavity defined in the box body and a side wall (2) surrounding the cavity (see Figures 1-4); a support frame (4/6), disposed on an inner side of the side wall; and a bottom plate (see Fig. 5), disposed in the cavity and at an end of the support frame (see Fig. 4); wherein the support frame is integrated with the box body, an opening (10) is provided in the box body, and the support frame is formed by bending the side wall located at the opening toward the cavity; and wherein the bottom plate comprises a first portion (11) and a second portion (12); wherein an edge of the first portion is fitted with the inner side of the side wall, a bottom surface of the first portion is disposed on the support frame, and the second portion is disposed on the edge of the first portion; and wherein only one side of the second portion is fixedly connected to the inner side of the side wall (see Fig. 4-8).  Examiner notes that only the outer side of second portion 12 will be pressed against an interior surface of side wall 2 when the box is full formed with the bottom plate locked within.
Regarding claims 4-5 and 7, Davis teaches a carton wherein the first portion and the second portion are integrally formed, and a bending line (see Fig. 5-6) is provided between the second portion and the first portion and is bent along the edge of the first portion.  
Response to Arguments
6.	Applicant’s arguments, see Pages 5-6, filed 08/26/2022, with respect to the rejection(s) of claim(s) 1, 3-11, and 13-20 under USC 102(a)(1)—in view of Haas have been fully considered and are persuasive.  Haas lacks teaching that only one side of the second portion of the bottom plate is fixedly connected to the inner side of the side wall since Haas discloses that his bottom plate second portion (12) acts as a locking tab inserted through a slot (8/9) of the side wall.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of USC 102(a)(1)--Davis.  Examiner notes that it appears that Applicant is focusing on the aspect of the invention that “only one side of the second portion [of the bottom plate] is fixedly connected to the inner side of the side wall” as being the novel feature.  However, Examiner finds it difficult to ascertain the scope of the limitation since the Drawings do not show how this arrangement is formed without those second portions engaging with the cutouts 3 of the side wall (which would essentially confuse exactly which surface is contacting which other surface similar to the locking arrangement formed by Haas that Applicant has objected to).
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982. The examiner can normally be reached 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734